DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (C. Hao, A glassy carbon electrode modified with bismuth oxide nanoparticles and chitosan as a sensor for Pb(II) and Cd(II), Microchim Acta, 2016(183), page 1823-30) in view of Kayyem (U.S. 9,891,215).
Regarding claim 1, Hao teaches a sensor device ([Abstract] lines 1-2: a glassy carbon electrode GCE modified with bismuth oxide nanoparticles BiONPs and the chitosan CS) for detecting metal ([Abstract] lines 3-4: determine lead and cadmium), the sensor device comprising: 
at least one electrode (page 1824, Col. 1, para. 5, line 3: three-electrode system; page 1825, Col. 1, line 1: preparation of the modified electrodes); 
a biopolymer-metal composite (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS) film on said at least one electrode (page 1824, Col. 1, para. 3, lines 6-7: a bismuth film electrode BiF-CS-GCE), said biopolymer-metal composite film comprising a metal (page 1824, Col. 1, para. 3, lines 4-5: bismuth oxide nanoparticle; here bismuth is deemed to be the metal) and a biopolymer (page 1824, Col. 1, para. 3, line 5: chitosan; here chitosan is deemed to be the biopolymer).

Hao does not explicitly disclose a substrate on which at least one electrode is, and circuitry coupled to said at least one electrode and configured to apply a sensing signal to said at least one electrode (claim 1) or said substrate comprises a dielectric material (claim 9) or said dielectric material comprises a polymer plastic material (claim 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao by incorporating substrate (for claim 1) comprising a dielectric material (for claim 9) or a polymer plastic material (for claim 10) and circuitry coupled to the electrode to apply a sensing signal to the electrode (for claim 1) as taught by Kayyem because (1) the substrate provides support to the electrodes and electrical connections between electrodes and electronic 

Regarding claim 2, Hao teaches said biopolymer comprises chitosan material (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS; here the biopolymer is chitosan CS).

Regarding claim 3, Hao teaches said metal comprises bismuth (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS; here the metal is bismuth).

Regarding claim 8, Hao and Kayyem disclose all limitations of claim 1 as applied to claim 1.  Hao further discloses the electrochemical station performing the cyclic voltammetry (CV) and differential pulse anodic striping voltammetry (DPASV) experiments (page 1824, Col. 1, para. 5, lines 1-2). 
Hao does not explicitly disclose said circuitry is configured to generate the sensing signal to comprise an anodic stripping voltammetry sensing signal.
However, Kayyem teaches the device for measuring electron transfer amperometrically involves sensitive current detection (Col. 44, lines 24-25).  Thus, Kayyem teaches said circuitry (Col. 11, lines 51-54: a device comprising electronic components, e.g., an AC/DC voltage source, and ammeter, a processor, etc.) is configured to generate the sensing signal (Col. 44, line 25: current, which is deemed to be the sensing signal).

Hao and Kayyem do not explicitly disclose the anodic stripping voltammetry sensing signal is square-wave signal.
However, Hao teaches the GCE electrode modified with BiONPs and CS was used by DPASV ([Abstract] lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao and Kayyem by replacing the DPASV signal with the SWASV signal because both are anodic stripping voltammetry signal with different manners of operating the experiments.  A simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Claim(s) 4-6, 23-27, and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Kayyem, and further in view of Hwang (G-H Hwang, An electrochemical sensor based on the reduction of screen-printed bismuth oxide for the determination of trace lead and cadmium, Sensors and Actuators B, 2008(135), page 309-16).

However, Hwang teaches preparation of glassy carbon electrode (page 311, Col. 1, section 2.3) modified by a bismuth oxide layer (page 311, Col. 1, para. 2, lines 1-3).  The first layer of silver paste was printed on the alumina plate to form the conductive pad, and then glassy carbon paste was formed onto the silver layer; bismuth oxide was printed onto the glassy carbon electrode to fabricate working electrode; finally, the epoxy paste for the insulator was printed over the sensor strip, except for the silver electrical connection and sensing area (page 311, Col. 1, para. 2, lines 7-13).  Thus, Hwang teaches said at least one electrode comprises a multi-layer electrode and said multi-layer electrode (page 311, Col. 1, para. 2, lines 7-13) comprises an electrically conductive layer (page 311, Col. 1, para. 2, line 7: the first layer of silver paste) on said substrate (page 311, Col. 1, para. 2, line 8: the alumina plate), an electrode layer (page 311, Col. 1, para. 2, lines 8-10: glassy carbon paste forming glassy carbon electrode) on said electrically conductive layer (page 311, Col. 1, para. 2, line 9: formed onto the silver layer), and an insulator layer (page 311, Col. 1, para. 2, line 11: the epoxy paste for the insulator) over said electrically conductive layer (page 311, Col. 1, para. 2, lines 11-12: printed over the sensor strip).


Regarding claim 6, Hao teaches said electrode layer comprises carbon ([Abstract] lines 1-2: a glassy carbon electrode GCE modified with bismuth oxide nanoparticles BiONPs and the chitosan CS; here the GCE comprises carbon).

Regarding claims 23, 26, and 30-31, Hao teaches a sensor device ([Abstract] lines 1-2: a glassy carbon electrode GCE modified with bismuth oxide nanoparticles BiONPs and the chitosan CS) for detecting metal ([Abstract] lines 3-4: determine lead and cadmium), the sensor device comprising: 
at least one electrode (page 1824, Col. 1, para. 5, line 3: three-electrode system; page 1825, Col. 1, line 1: preparation of the modified electrodes); 
a biopolymer-metal composite (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS) film on said at least one electrode (page 1824, Col. 1, para. 3, lines 6-7: a bismuth film electrode BiF-CS-GCE), said biopolymer-metal composite film comprising a metal (page 1824, Col. 1, para. 3, lines 4-5: bismuth oxide nanoparticle; 

Hao does not explicitly disclose a substrate on which at least one electrode is, and circuitry coupled to said at least one electrode and configured to apply a sensing signal to said at least one electrode (claim 23) or said substrate comprises a dielectric material (claim 30) or said dielectric material comprises a polymer plastic material (claim 31).
However, Kayyem teaches sensors for the detection of the presence and/or concentration of specific substances in fluids (Col. 1, lines 16-18), e.g., metal ions, particularly heavy and/or toxic metals (Col. 8, lines 18-19).  The sensor includes detection electrodes that are formed on a substrate (Col. 10, lines 43-44), which can comprises a wide variety of materials, such as printed circuit board (PCB) materials (Col. 10, lines 47-49).  The detection chamber and electrode are part of a cartridge that can be placed into a device comprising electronic components, e.g., an AC/DC voltage source, and ammeter, a processor, etc. (Col. 11, lines 51-54), with conne3ctions between the electrodes and the electronic components established (Col. 11, lines 57-59).  Thus, Kayyem teaches a substrate on which at least one electrode is (Col. 10, lines 43-44), and circuitry (Col. 11, lines 52-54: a device comprising electronic components, e.g., an AC/DC voltage source, an ammeter, a processor, etc.) coupled to said at least one electrode (Col. 11, lines 57-59) and configured to apply a sensing signal to said at least one electrode (Col. 44, lines 24-27: the device includes a means of controlling the voltage potential, usually a potentiostat, which applies a sensing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao by incorporating substrate (for claim 23) comprising a dielectric material (for claim 30) or a polymer plastic material (for claim 31) and circuitry coupled to the electrode to apply a sensing signal to the electrode (for claim 23) as taught by Kayyem because (1) the substrate provides support to the electrodes and electrical connections between electrodes and electronic components (Col. 10, lines 43-44, 47-49); and (2) the circuitry enables voltage application and current detection for electrochemical sensing (Col. 44, lines 24-27).

Hao does not explicitly disclose said at least one electrode comprises a multi-layer electrode (claim 23) or said multi-layer electrode comprises an electrically conductive layer on said substrate, an electrode layer on said electrically conductive layer, and an insulator layer over said electrically conductive layer (claim 26).
However, Hwang teaches preparation of glassy carbon electrode (page 311, Col. 1, section 2.3) modified by a bismuth oxide layer (page 311, Col. 1, para. 2, lines 1-3).  The first layer of silver paste was printed on the alumina plate to form the conductive pad, and then glassy carbon paste was formed onto the silver layer; bismuth oxide was printed onto the glassy carbon electrode to fabricate working electrode; finally, the epoxy paste for the insulator was printed over the sensor strip, except for the silver electrical connection and sensing area (page 311, Col. 1, para. 2, lines 7-13).  Thus, Hwang teaches said at least one electrode comprises a multi-layer electrode for claim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao by replacing the GCE electrode with the multi-layer glassy carbon electrode as taught by Hwang because the preparation of multi-layer electrode provides the conductive pad for electrical connection (Hwang, page 311, Col. 1, para. 2, line 7: silver paste; line 12: the silver electrical connection) and the insulator layer to protect the sensor strip except for the silver electrical connection and sensing area (Hwang, page 311, para. 2, lines 11-13).

The designation “configured to apply a square-wave sensing signal to said at least one multi-layer electrode” is deemed to be functional limitations in apparatus claims with regard to the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Hao and 

Regarding claim 24, Hao teaches said biopolymer comprises chitosan material (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS; here the biopolymer is chitosan CS).

Regarding claim 25, Hao teaches said metal comprises bismuth (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS; here the metal is bismuth).

Regarding claim 27, Hao teaches said electrode layer comprises carbon ([Abstract] lines 1-2: a glassy carbon electrode GCE modified with bismuth oxide nanoparticles BiONPs and the chitosan CS; here the GCE comprises carbon).

Regarding claim 29, Hao, Kayyem, and Hwang disclose all limitations of claim 23 as applied to claim 23.  Hao further discloses the GCE electrode modified with BiONPs and CS was used by DPASV (differential pulse anodic stripping voltammetry) ([Abstract] lines 1-4). 
Hao and Hwang do not explicitly disclose said circuitry is configured to generate the sensing signal.
However, Kayyem teaches the device for measuring electron transfer amperometrically involves sensitive current detection (Col. 44, lines 24-25).  Thus, Kayyem teaches said circuitry (Col. 11, lines 51-54: a device comprising electronic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao and Huang by incorporating the circuitry configured to generate the sensing signal as taught by Kayyem because the circuitry provides the generated current for detecting the presence and/or concentration of specific substances in fluids (Col. 1, lines 16-18).  Further, the combined Hao and Kayyem would necessarily result in the generated sensing signal comprising anodic striping voltammetry sensing signal.
Hao, Kayyem, and Hwang do not explicitly the anodic stripping voltammetry (SWASV) sensing signal is a square-wave signal.
However, Hao teaches the GCE electrode modified with BiONPs and CS was used by DPASV (differential pulse anodic stripping voltammetry) ([Abstract] lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao, Kayyem, and Hwang by replacing the DPASV sensing signal with the square-wave sensing signal of SWASV because use of known technique to improve similar devices in the same way is prima facie obvious. MPEP 2141(III)(C).
Further, the designation “configured to generate the square-wave sensing signal to comprise a square-wave anodic stripping voltammetry (SWASV) sensing signal” is deemed to be functional limitations in apparatus claims with regard to the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the modified device of Hao, Kayyem, and Hwang is identical to the presently claimed structures and capable of generating a square-wave anodic stripping voltammetry sensing signal as claimed.

Regarding claims 32, Hao teaches a water sensor device ([Abstract] lines 1-2: a glassy carbon electrode GCE modified with bismuth oxide nanoparticles BiONPs and the chitosan CS) for detecting heavy metal in water ([Abstract] lines 21-22: determination of Pb(II) and Cd(II) in spiked tap water) an electrochemical sensor to measure trace amounts of lead and cadmium), the water sensor device comprising: 
at least one electrode (page 1824, Col. 1, para. 5, line 3: three-electrode system; page 1825, Col. 1, line 1: preparation of the modified electrodes); 
a biopolymer-metal composite (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS) film on said at least one electrode (page 1824, Col. 1, para. 3, lines 6-7: a bismuth film electrode BiF-CS-GCE), said biopolymer-metal composite film comprising a metal (page 1824, Col. 1, para. 3, lines 4-5: bismuth oxide nanoparticle; here bismuth is deemed to be the metal) and a biopolymer (page 1824, Col. 1, para. 3, line 5: chitosan; here chitosan is deemed to be the biopolymer); and
the heavy metal comprising at least lead ([Abstract] lines 21-22: determination of Pb(II)).


However, Kayyem teaches sensors for the detection of the presence and/or concentration of specific substances in fluids (Col. 1, lines 16-18), e.g., metal ions, particularly heavy and/or toxic metals (Col. 8, lines 18-19).  The sensor includes detection electrodes that are formed on a substrate (Col. 10, lines 43-44), which can comprises a wide variety of materials, such as printed circuit board (PCB) materials (Col. 10, lines 47-49).  The detection chamber and electrode are part of a cartridge that can be placed into a device comprising electronic components, e.g., an AC/DC voltage source, and ammeter, a processor, etc. (Col. 11, lines 51-54), with conne3ctions between the electrodes and the electronic components established (Col. 11, lines 57-59).  Thus, Kayyem teaches a substrate on which at least one electrode is (Col. 10, lines 43-44), and circuitry (Col. 11, lines 52-54: a device comprising electronic components, e.g., an AC/DC voltage source, an ammeter, a processor, etc.) coupled to said at least one electrode (Col. 11, lines 57-59) and configured to apply a sensing signal to said at least one electrode (Col. 44, lines 24-27: the device includes a means of controlling the voltage potential, usually a potentiostat, which applies a sensing signal, i.e., the voltage to the electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao by incorporating substrate on which the electrode is and circuitry coupled to the electrode to apply a sensing signal to the electrode taught by Kayyem because (1) the substrate provides support to the 
The designation “configured to apply a square-wave anodic stripping voltammetry (SWASV) sensing signal” is deemed to be functional limitations in apparatus claims with regard to the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Hao and Kayyem is identical to the presently claimed structures and capable of applying a square-wave anodic stripping voltammetry (SWASV) sensing signal as claimed.

Hao does not explicitly disclose said at least one electrode comprises a multi-layer electrode.
However, Hwang teaches preparation of glassy carbon electrode (page 311, Col. 1, section 2.3) modified by a bismuth oxide layer (page 311, Col. 1, para. 2, lines 1-3).  The first layer of silver paste was printed on the alumina plate to form the conductive pad, and then glassy carbon paste was formed onto the silver layer; bismuth oxide was printed onto the glassy carbon electrode to fabricate working electrode; finally, the epoxy paste for the insulator was printed over the sensor strip, except for the silver electrical connection and sensing area (page 311, Col. 1, para. 2, lines 7-13).  Thus, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao by replacing the GCE electrode with the multi-layer glassy carbon electrode as taught by Hwang because the preparation of multi-layer electrode provides the conductive pad for electrical connection (page 311, para. 2, line 7: silver paste; line 12: the silver electrical connection) and the insulator layer to protect the sensor strip except for the silver electrical connection and sensing area (page 311, para. 2, lines 11-13).

Regarding claim 33, Hao teaches said biopolymer comprises chitosan material (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS; here the biopolymer is chitosan CS).

Regarding claim 34, Hao teaches said metal comprises bismuth (page 1824, Col. 1, para. 3, line 2: the composite of nano Bi2O3 and CS; here the metal is bismuth).
Claim(s) 7 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Kayyem and Hwang, and further in view of Laschi (S. Laschi, Gold-based screen-printed sensor for detection of trace lead, Sensors and Actuators B, 2006 (114), page 460-65).
Regarding claims 7 and 28, Hao, Kayyem, and Hwang disclose all limitations of claims 5 and 26 as applied to claims 5 and 26 respectively.  Hao, Kayyem, and Hwang do not explicitly disclose said electrode layer comprises gold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao, Kayyem, and Hwang by replacing the GCE electrode with one formed of gold as taught by Laschi.  The suggestion for doing so would have been that gold is a suitable material for the electrode detecting heavy metal, e.g., lead, by stripping voltammetry and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                             

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795